        Case 1:19-cv-10578-AJN-SDA Document 218 Filed 03/04/21 Page 1 of 3



                                                                                            3/4/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Shukla,

                          Plaintiff,
                                                                                19-cv-10578 (AJN)
                  –v–
                                                                          MEMORANDUM OPINION &
  Deloitte Consulting LLP,                                                      ORDER

                          Defendant.



ALISON J. NATHAN, District Judge:

         Plaintiff brings what is titled as a “Motion for Reconsideration” of Magistrate Judge

Aaron’s Order. The Court construes this as an objection under Fed. R. Civ. P. 72(a). For the

reasons that follow, that objection is denied.


   I.       BACKGROUND


         On February 18, 2021, Plaintiff filed what is styled as a “Motion for Reconsideration.”

Dkt. No. 209-210. With this motion, Plaintiff challenges Judge Aaron’s Order (Dkt. No. 164)

denying an earlier Motion for Reconsideration (Dkt. No. 146) of a prior Order (Dkt. No. 120) in

which Judge Aaron denied Plaintiff’s motion to (a) vacate the decision to dismiss in part

Plaintiff’ second amended complaint and (b) have Judge Aaron recuse himself. On February 23,

2021, Judge Aaron denied Plaintiff’s motion for reconsideration on the grounds that it was

untimely and that it was otherwise without merit. Dkt. No. 213. Plaintiff also simultaneously

filed a motion to seal certain exhibits in Plaintiff’s accompanying memorandum of law. Dkt. No.

211.




                                                  1
      Case 1:19-cv-10578-AJN-SDA Document 218 Filed 03/04/21 Page 2 of 3




         On February 24, 2021, Plaintiff filed a letter explaining that the “motion for

reconsideration” and accompanying letter motion to seal, Dkt. Nos. 209-211, was intended to be

addressed to the Undersigned, and that the reference to Judge Aaron was an error. Dkt. No. 214.

Because the Court is “obligated to afford a special solicitude to pro se litigants,” including

“liberal construction of pleadings, motion papers, and appellate briefs,” Tracy v. Freshwater, 623

F.3d 90, 101 (2d Cir. 2010), the Court will construe Plaintiff’s motion as a Fed. R. Civ. P. 72(a)

objection to Judge Aaron’s denial of his earlier motion for reconsideration, Dkt. No. 164, and

consider it now.

   II.      DISCUSSION

         Plaintiff objects to Judge Aaron’s December 8, 2020 Order. Dkt. No. 164. Under Rule

72(a), Plaintiff was required to make objections within 14 days. See Fed. R. Civ. P. 72(a).

Plaintiff filed his objection on February 18, 2021, which was 72 days after the Judge Aaron

issued the Order. Dkt. No. 209. Therefore, Plaintiff’s objection is untimely.

         And even if Plaintiff’s objection were timely, the Court would still deny Plaintiff’s

objection. Rule 72(a) permits the Court to modify or set aside an order that is “clearly erroneous

or is contrary to law.” Fed. R. Civ. P. 72(a). Judge Aaron did not err in denying Plaintiff’s

motion for reconsideration of his October 13, 2020 Order. A motion for reconsideration is not a

“vehicle for relitigating old issues, presenting the case under new theories, securing a rehearing

on the merits, or otherwise taking a ‘second bite at the apple.’” Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012). In his motion for reconsideration, Dkt. No. 146,

Plaintiff rehashes his prior arguments and does not identify an “intervening change of controlling

law, the availability of new evidence, or” a “clear error” of any kind. Kolel Beth Yechiel Mechil




                                                  2
        Case 1:19-cv-10578-AJN-SDA Document 218 Filed 03/04/21 Page 3 of 3




of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013). Therefore, Plaintiff’s

objection fails on the merits as well.1

             Additionally, for the reasons stated in Judge Aaron’s February 23, 2021 Order (Dkt. No.

213), the Court grants Plaintiff’s motion to seal Exhibit B (Dkt. No. 210-3)2 because of the

privacy issues raised, and denies Plaintiff’s motion as to the remaining documents, which do not

raise the same privacy concerns. See Dkt. Nos. 211, 214.

      III.      CONCLUSION

             For the reasons stated, Plaintiff’s motion for reconsideration is construed as an objection

pursuant to Rule 72(a) and that objection is DENIED. Plaintiff’s request to seal is GRANTED

IN PART as to Dkt. No. 210-3, but is otherwise DENIED. This resolves Dkt. Nos. 209-211,

214.

             The Court finds pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith. See Coppedge v. United States, 369 U.S. 438, 445 (1962).




             SO ORDERED.

    Dated: March 4, 2021
           New York, New York                             ____________________________________
                                                                    ALISON J. NATHAN
                                                                  United States District Judge




1
  The Court notes that, even if Judge Aaron’s Order were dispositive and the Court were to review the objection de
novo under Rule 72(b), the result would be the same. Objections under Rule 72(b) must also be brought within 14
days, and the Court concludes that Judge Aaron’s decision to deny the motion for reconsideration was correct.
2
  In Plaintiff’s February 24, 2021 Letter (Dkt. No. 214), he withdraws his request to seal Dkt. Nos 210-2 and 210-4.


                                                         3
